Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Angeion Corporation: We consent to the incorporation by reference in the Registration Statement on Form S‑8 of our report dated January 27, 2010, with respect to the consolidated balance sheets of Angeion Corporation and subsidiaries as of October 31, 2009 and 2008, and the related consolidated statements of operations, cash flows, and shareholders' equity for the years then ended, incorporated herein by reference. /s/ Baker Tilly Virchow Krause, LLP Minneapolis, Minnesota May 25, 2010
